                                                      Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 1 of 14 Page ID #:1



                                        1            MAGGY ATHANASIOUS, Bar No. 252137
                                                     mathanasious@littler.com
                                        2            JAMES A. BECERRA, Bar No. 308459
                                                     jbecerra@littler.com
                                        3            LITTLER MENDELSON, P.C.
                                                     2049 Century Park East
                                        4            5th Floor
                                                     Los Angeles, CA 90067.3107
                                        5            Telephone: 310.553.0308
                                                     Facsimile: 310.553.5583
                                        6
                                                     Attorneys for Defendant
                                        7            AMAZON.COM SERVICES, INC.
                                        8
                                                                           UNITED STATES DISTRICT COURT
                                        9
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                   10
                                                     MICHAEL SPOTTS,                        ASSIGNED FOR ALL PURPOSES TO
                                   11                                                       JUDGE
                                                                   Plaintiff,
                                   12                                                       Case No. 5:20-cv-1467
                                   13                v.
                                                                                            DEFENDANT AMAZON.COM
                                                     AMAZON.COM SERVICES, INC.              SERVICES, INC.’S NOTICE TO
                                   14                                                       FEDERAL COURT OF REMOVAL
                                                     and DOES 1-50, inclusive,              OF CIVIL ACTION FROM STATE
                                   15                                                       COURT
                                                                   Defendants.
                                   16                                                       [28 U.S.C. §§ 1332, 1441, 1446]
                                   17                                                       Complaint Filed (County of Riverside
                                                                                            Superior Court): June 5, 2020
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
LITTLER M ENDELSON,
            DELSON, P.C.
                    P.C                              NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                                          1.
                                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                      Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 2 of 14 Page ID #:2



                                        1                  TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                                        2            THE     CENTRAL         DISTRICT        OF     CALIFORNIA,          PLAINTIFF,        AND
                                        3            PLAINTIFF’S ATTORNEYS OF RECORD:
                                        4                  PLEASE TAKE NOTICE that Defendant AMAZON.COM SERVICES, INC.
                                        5            (“Defendant” or “Amazon”) hereby removes the above-captioned action from the
                                        6            Superior Court for the State of California, County of Riverside to the United States
                                        7            District Court for the Central District of California. This removal is based on 28 U.S.C.
                                        8            sections 1441 and 1445. This Notice is based upon the original jurisdiction of this Court
                                        9            over the parties under 28 U.S.C. section 1332(a) and the existence of complete diversity
                                   10                of citizenship among the parties.
                                   11                                         STATEMENT OF JURISDICTION
                                   12                      1.     This Court has original jurisdiction over this action under the diversity of
                                   13                citizenship statute. See 28 U.S.C. § 1332(a). In relevant part, the diversity statute grants
                                   14                district courts original jurisdiction over civil actions where the matter in controversy
                                   15                exceeds the sum or value of $75,000, exclusive of interest and costs, and is between
                                   16                citizens of different states. As set forth below, this case meets all of the diversity
                                   17                statute’s requirements for removal and is timely and properly removed by the filing of
                                   18                this Notice. See 28 U.S.C. §§ 1332, 1441(a) and 1446.
                                   19                                                         VENUE
                                   20                      2.     This action was filed in the Superior Court for the State of California,
                                   21                Riverside County. Venue properly lies in the United States District Court for the
                                   22                Central District of California, Eastern Division, pursuant to 28 U.S.C. sections 84(c)(1),
                                   23                1391(a) and 1441(a).
                                   24                                       PLEADINGS, PROCESS AND ORDERS
                                   25                      3.     On June 5, 2020, Plaintiff MICHAEL SPOTTS (“Plaintiff”) filed an
                                   26                unverified Complaint for Damages in the Superior Court for the State of California,
                                   27                Riverside County, captioned: MICHAEL SPOTTS v. AMAZON.COM SERVICES, INC.
                                   28 and DOES 1 through 50, inclusive, Case Number RIC 2001511 (hereinafter the
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                         2.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                      Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 3 of 14 Page ID #:3



                                        1            “Complaint”). Declaration of James A. Becerra in Support of Defendant’s Notice to
                                        2            Federal Court of Removal of Civil Action From State Court (“Becerra Decl.”), ¶ 2 at
                                        3            Exhibit A.
                                        4                  4.      Plaintiff’s Complaint asserts five purported causes of action for: (1)
                                        5            disability discrimination in violation of Government Code section 12940, et seq.
                                        6            (“FEHA”); (2) failure to prevent discrimination in violation of the FEHA; (3) violations
                                        7            of and retaliation under the California Family Rights Act, Government Code section
                                        8            12945.2 (“CFRA”); (4) failure to reasonably accommodate a disability in violation of
                                        9            the FEHA; and (5) wrongful termination in violation of public policy. See Compl., ¶¶
                                   10                9-50. Plaintiff’s prayer for relief includes prayers for:
                                   11                           a. General damages;
                                   12                           b. Special damages;
                                   13                           c. Attorneys’ fees and costs of suit;
                                   14                           d. Prejudgment interest; and
                                   15                           e. Punitive and exemplary damages.
                                   16                See Compl., Prayer for Relief, ¶¶ 1-6.
                                   17                      5.      On June 5, 2020, along with the Complaint (Exhibit A), Plaintiff filed a
                                   18                Civil Case Cover Sheet and Certificate of Counsel with the clerk of the Riverside
                                   19                Superior Court. Becerra Decl., ¶ 3, at Exhibits B and C.
                                   20                      6.      On June 5, 2020, the Clerk of the Court issued a Summons and entered a
                                   21                Minute Order reflecting Plaintiff’s filing fee. Becerra Decl., ¶ 4, at Exhibits D and E.
                                   22                      7.      On June 5, 2020, the Clerk of the Court issued a Notice of Department
                                   23                Assignment and Notice of Case Management Conference. Becerra Decl., ¶ 5, at
                                   24                Exhibit F.
                                   25                      8.      On June 22, 2020, Plaintiff personally served Defendant with the
                                   26                Summons and Complaint. Becerra Decl., ¶ 2, at Exhibit A; ¶ 4, at Exhibit D; ¶ 6.
                                   27                      9.      On June 30, 2020, Plaintiff filed a proof of service with the Superior Court.
                                   28 Becerra Decl., ¶ 7, at Exhibit G.
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                                                3.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                      Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 4 of 14 Page ID #:4



                                        1                  10.     To Defendant’s knowledge, no further process, pleadings, or orders
                                        2            related to this case have been filed in the Superior Court for the State of California,
                                        3            Riverside County or served by any party other than as described above. Becerra Decl.,
                                        4            ¶ 8. The Attachment of Exhibits “A” through “G” satisfies the requirements of 28
                                        5            U.S.C. section 1446(a). See Becerra Decl., ¶¶ 1 - 7.
                                        6                                   INDIVIDUAL & DOE DEFENDANTS
                                        7                  11.     No individual defendants are named in this action. Defendant is informed
                                        8            and believes that none of the Doe defendants in this case have been identified or served.
                                        9            As such, they need not join or consent in this Notice of Removal and are to be
                                   10                disregarded for the purpose of removal. 28 U.S.C. § 1441(a); Salveson v. Western States
                                   11                Bankcard Ass’n, 731 F.2d 1423, 1429 (9th Cir. 1984) (named defendants not yet served
                                   12                in state court action need not join in notice of removal).
                                   13                                           TIMELINESS OF REMOVAL
                                   14                      12.    This Notice of Removal is timely. Under 28 U.S.C. § 1446(b), the notice
                                   15                of removal of a civil action must be filed within 30 days after service of the summons
                                   16                and complaint. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354
                                   17                (1999) (the 30-day removal period runs from the service of the summons and complaint;
                                   18                receipt of summons and complaint is insufficient to trigger removal period). On June
                                   19                23, 2020, the Complaint and Summons were served on Defendant. Becerra Decl., ¶ 6.
                                   20                Because Defendant filed this Notice of Removal within 30 days of service of the
                                   21                summons and complaint, this Notice of Removal is timely as a matter of law.
                                   22                                            DIVERSITY JURISDICTION
                                   23                      13.    The diversity of citizenship statute provides in pertinent part that “[t]he
                                   24                district courts shall have original jurisdiction of all civil actions where the matter in
                                   25                controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
                                   26                between– (1) citizens of different States . . . .” 28 U.S.C. § 1332(a).
                                   27                      14.    “Any civil action” commenced in state court is removable if it might have
                                   28 been brought originally in federal court. See 28 USC § 1441(a). Any case that could
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                               4.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                      Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 5 of 14 Page ID #:5



                                        1            have been commenced in federal court based on diversity of citizenship can be removed
                                        2            from state court on this ground. See 28 U.S.C. § 1441(b). In order to remove a case to
                                        3            federal court on diversity grounds, two basic elements must be satisfied: (1) complete
                                        4            diversity must exist between the parties, i.e., Plaintiff and Defendant must be “citizens”
                                        5            of different states; and (2) the amount in controversy must exceed $75,000. See 28
                                        6            U.S.C. § 1332.
                                        7                  15.    This action is a civil action over which this Court has original jurisdiction
                                        8            under 28 U.S.C. § 1332 and which may be removed to this Court by Defendant pursuant
                                        9            to 28 U.S.C. § 1441(a) based on the existence of complete diversity of citizenship
                                   10                between the real parties to this action and on the fact that the amount in controversy
                                   11                exceeds $75,000, as set forth below.
                                   12                      A.     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.
                                   13                             Plaintiff Is A Citizen Of The State Of California.
                                   14                      16.    Diversity of citizenship exists so long as no plaintiff is a citizen of the same
                                   15                state as any defendant at the time the action was filed and at the time of removal. For
                                   16                diversity purposes, a person is a “citizen” of the state in which he or she is domiciled.
                                   17                See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); see also LeBlanc
                                   18                v. Cleveland, 248 F.3d 95, 100 (2d Cir. 2001) (citizenship determined at the time the
                                   19                lawsuit is filed); Lundquist v. Precision Valley Aviation, Inc., 946 F.2d 8, 10 (1st Cir.
                                   20                1991). A person’s domicile is the place he or she resides with the intention to remain,
                                   21                or to which he or she intends to return. See Kanter v. Warner–Lambert Co., 265 F.3d
                                   22                853, 857 (9th Cir. 2001).
                                   23                      17.    At the time Plaintiff commenced this action and at the time of removal,
                                   24                Plaintiff was a citizen of the State of California. Plaintiff alleges that he was at all
                                   25                relevant times a resident of the state of California. Compl., ¶ 3; Lew v. Moss, 797 F.2d
                                   26                747, 751 (9th Cir. 1986) (residency creates a rebuttable presumption of domicile
                                   27                supporting diversity of citizenship); State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d
                                   28 514, 519-20 (10th Cir. 1994) (allegation by party in state court complaint of residency
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                               5.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                      Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 6 of 14 Page ID #:6



                                        1            “created a presumption of continuing residence in [state] and put the burden of coming
                                        2            forward with contrary evidence on the party seeking to prove otherwise”); see also
                                        3            Smith v. Simmons, 2008 U.S. Dist. LEXIS 21162, *22 (E.D. Cal. 2008) (place of
                                        4            residence provides “prima facie” case of domicile).          Thus, Plaintiff, by his own
                                        5            admission, is a citizen of the State of California.
                                        6                         DefendantsIs Not A Citizen Of The State Of California.
                                        7                  18.    For purposes of Section 1332, a corporation is deemed to be a citizen of
                                        8            any State by which it has been incorporated and of the State where it has its principal
                                        9            place of business. See 28 U.S.C. § 1332(c)(1). As clarified by the United States
                                   10                Supreme Court in Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct. 1181, 175 L. Ed. 2d
                                   11                1029 (2010), “the phrase ‘principal place of business’ in § 1332(c)(1) refers to the place
                                   12                where a corporation’s high level officers direct, control, and coordinate the
                                   13                corporation’s activities, i.e., its ‘nerve center,’ which will typically be found at its
                                   14                corporate headquarters.” Id. at 80.
                                   15                      19.      Defendant Amazon.Com Services, Inc. is not a state official or other
                                   16                governmental entity. Declaration of Zane Brown in Support of Defendant’s Notice of
                                   17                Removal to Federal Court (“Brown Decl.”), ¶ 2.
                                   18                      20.      Defendant Amazon.Com Services, Inc. was at the time of filing this
                                   19                action, and remains, a company incorporated under the laws of the State of Delaware.
                                   20                Id. at ¶ 3. Defendant Amazon.Com Services, Inc.’s principal place of business is
                                   21                Seattle, Washington. Id. Key executives of Amazon.Com Services, Inc., including all
                                   22                of its directors and most of its officers, are based out of its Seattle, Washington corporate
                                   23                headquarters. Id. Seattle, Washington is also where Defendant Amazon.Com Services,
                                   24                Inc.’s centralized administrative functions and operations are based, and it is the actual
                                   25                center of direction, control and coordination for its operations. Id. Under the applicable
                                   26                standard, Amazon.Com Services, Inc.’s principal place of business is indisputably
                                   27                located in Seattle, Washington. Therefore, its citizenship is Washington and Delaware.
                                   28     21. Defendants Does 1 through 50 are fictitious. The Complaint does not set
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                        6.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                      Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 7 of 14 Page ID #:7



                                        1            forth the identity or status of any said fictitious defendants, nor does it set forth any
                                        2            charging allegation against any fictitious defendants. Pursuant to section 1441(a), the
                                        3            citizenship of defendants sued under fictitious names must be disregarded for the
                                        4            purposes of determining diversity jurisdiction and cannot destroy the diversity of
                                        5            citizenship between the parties in this action. Newcombe v. Adolf Coors Co., 157 F.3d
                                        6            686, 690-91 (9th Cir. 1998).
                                        7                  22.    Based on the foregoing, diversity is established between Plaintiff and
                                        8            Defendant because Plaintiff and all Defendants are citizens of different states.
                                        9                  B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.
                                   10                      23.    Defendant need only show by a preponderance of the evidence (that it is
                                   11                more probable than not) that Plaintiff’s claimed damages exceed the jurisdictional
                                   12                minimum. Sanchez v. Monumental Life Ins. Co, 102 F.3d 398, 403-04 (9th Cir. 1996).
                                   13                Further, the United States Supreme Court has held under 28 U.S.C. § 1446(a), a
                                   14                defendant seeking to remove a case to federal court need only file “a notice of removal
                                   15                ‘containing a short and plain statement of the grounds for removal.’” Dart Cherokee
                                   16                Basin Operating Co. LLC v. Owens, 135 S. Ct. 547, 553 (2014). The Court held that
                                   17                this language tracks the general pleading requirement stated in Rule 8(a) of the Federal
                                   18                Rules of Civil Procedure, and that “[a] statement ‘short and plain’ need not contain
                                   19                evidentiary submissions.” Id. at 551, 553. Defendant need to only plausibly allege that
                                   20                the amount in controversy exceeds $75,000.           Id. (“the defendant’s amount-in-
                                   21                controversy allegation should be accepted when not contested by the plaintiff or
                                   22                questioned by the court”). Here, the Court can reasonably ascertain from the Complaint
                                   23                and its Prayer for Relief that the amount in controversy exceeds $75,000. See Singer v.
                                   24                State Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997) (“The district court
                                   25                may consider whether it is facially apparent from the complaint that the jurisdictional
                                   26                amount is in controversy.” (internal citations and quotations omitted).).
                                   27                      24.    Plaintiff’s Complaint does not specify the amount that he seeks to recover
                                   28 from Defendant in this action. Plaintiff’s Complaint seeks damages for general and
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                              7.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                      Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 8 of 14 Page ID #:8



                                        1            special damages, punitive damages, attorneys’ fees and costs of suit. See Complaint,
                                        2            ¶¶ 13-16; Prayer for Relief, ¶¶ 1-6. Plaintiff filed this lawsuit as an unlimited civil case.
                                        3            Civil Case Cover Sheet, Becerra Decl., ¶ 3, Ex. B Therefore, at a minimum Plaintiff
                                        4            admits the damages sought exceed $25,000, the minimal jurisdictional amount required
                                        5            to file an unlimited civil case. Cal. Civ. Proc. § 85.
                                        6                  25.      Although Defendant denies that it should be liable for the damages
                                        7            alleged in Plaintiff’s Complaint, for purposes of determining whether the minimum
                                        8            amount in controversy has been satisfied, the Court must presume that Plaintiff will
                                        9            prevail on each and every one of his claims. Kenneth Rothschild Trust v. Morgan
                                   10                Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002).
                                   11                      26.      The ultimate inquiry is the amount that is put “in controversy” by
                                   12                Plaintiff’s Complaint, and not how much, if anything, Defendant will actually owe.
                                   13                Rippee v. Boston Market Corp., 408 F.Supp.2d 982, 986 (S.D. Cal. 2005); see also
                                   14                Schere v. Equitable Life Assurance Soc’y of the U.S., 347 F.3d 394, 399 (2d Cir. 2003)
                                   15                (recognizing that the ultimate or provable amount of damages it not what is considered
                                   16                in the removal analysis; rather, it is the amount put in controversy by the plaintiff’s
                                   17                complaint).
                                   18                      27.     Defendant denies the validity and merits of Plaintiff’s claims, the legal
                                   19                theories upon which they are purportedly based, and the claims for monetary and other
                                   20                relief that flow from them. Nevertheless, the amount in controversy as alleged by
                                   21                Plaintiff far exceeds the sum of $75,000.
                                   22                      Lost Earnings.
                                   23                      28.     Plaintiff seeks recovery of economic losses, alleging that as a result of
                                   24                Defendant’s conduct he has “suffered and continues to suffer loss of income, loss of
                                   25                earning capacity, loss of job opportunity and other losses.” Complaint, ¶ 14.
                                   26                      29.     Amazon hired Plaintiff on or about March 31, 2018. Declaration of Brian
                                   27                Hardin in Support of Defendant’s Notice of Removal (“Hardin Decl.”), ¶ 3. At the time
                                   28 of Plaintiff’s separation of employment on or about May 15, 2019, Plaintiff earned an
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                               8.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                      Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 9 of 14 Page ID #:9



                                        1            hourly rate of $15.00 per hour working as a Fulfillment Associate. Id. Between
                                        2            Plaintiff’s date of hire and his last shift worked, April 2, 2019 (approximately 52.43
                                        3            weeks), he worked approximately 32 hours per week on average. Id.
                                        4                  30.    If Plaintiff were to continue working approximately 32 hours per week, at
                                        5            $15.00, from April 3, 2019 to the date of this Notice, July 23, 2020, (approximately
                                        6            68.14 weeks), Plaintiff’s earnings would total approximately $32,810.65 (32 hours X
                                        7            68.14 weeks X $15.00 per hour). If trial occurs one year from the date of the instant
                                        8            Notice, Plaintiff’s lost regular earnings would amount to about $57,917.33 (32 hours
                                        9            X 120.29 weeks X $15.00 per hour). Stainbrook v. Target Corporation, 2016 WL
                                   10                3248665, at *4 (C.D. Cal. June 8, 2016) (approving the use of a hypothetical trial date
                                   11                1 year after removal).
                                   12                      31.    These amounts are exclusive of health and welfare benefits, additional
                                   13                premium hours worked, and without quantifying Plaintiff’s alleged loss of future
                                   14                employment and/or promotional opportunities, including raises. James v. Childtime
                                   15                Childcare, Inc., 2007 WL 1589543, at *2 n. 1 (E.D. Cal. June 1, 2007) (affirming both
                                   16                past and future lost wages should be considered); Kroske v. U.S. Bank Corp., 432 F.3d
                                   17                976, 980 (9th Cir. 2005) (considering past and future wages in determining the amount
                                   18                in controversy); see also Beltran v. Procare Pharmacy, LLC, 2020 WL 748643, at *2-
                                   19                3 (C.D. Cal. Feb. 14, 2020) (“[M]itigation of damages is an affirmative defense, and a
                                   20                potential defense does not reduce the amount in controversy for purposes of establishing
                                   21                federal jurisdiction.”); see also Smith v. Brown-Forma Distillers Corp., 196 Cal.App.3d
                                   22                503, 518 (1989) (front pay until mandatory retirement age reached); Rabago-Alvarez v.
                                   23                Dart Indus., Inc., 55 Cal.App.3d 91, 97-98 (1976) (four years).
                                   24                      General Damages
                                   25                      32.     The amount in controversy includes claims for general damages,
                                   26                exclusive of costs and interest. See Ajimatanrareje v. Metropolitan Life Ins. Co., 1999
                                   27                U.S. Dist. LEXIS 7339 at 4 (N.D. Cal. 1999) (emotional distress damages “may be
                                   28 considered in the amount in controversy even when not clearly pled in the complaint.”);
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                               9.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                     Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 10 of 14 Page ID #:10



                                        1            Conrad Associates v. Hartford Acc. & Indem. Co., 994 F.Supp. 1196, 1198 (N.D. Cal.
                                        2            1998); Richmond v. Allstate Ins. Co., 897 F.Supp.447, 450 (S.D. Cal. 1995) (holding
                                        3            same).
                                        4                  33.      Here, Plaintiff alleges that, as a result of Defendant’s alleged unlawful
                                        5            conduct, he has suffered severe emotional distress. Complaint ¶ 13. Though Defendant
                                        6            disputes that Plaintiff is entitled to any such award, Plaintiff’s potential recovery of such
                                        7            damages clearly demonstrates that the jurisdictional prerequisite for removal of this
                                        8            action is met. See Velez v. Roche, 335 F.Supp.2d 1022, 1038-40 (N.D. Cal. 2004)
                                        9            (surveying discrimination cases awarding emotional distress damages and concluding
                                   10                that “substantial jury awards of hundreds of thousands of dollars for non-economic
                                   11                damages have been upheld where there is evidence . . . that the plaintiff suffered
                                   12                heightened mental anguish”). Assuming Plaintiff were to recover emotional distress
                                   13                damages in an amount equal to his alleged compensatory damages, Plaintiff would
                                   14                recover at least $32,810.65, the approximate equivalent of Plaintiff’s alleged economic
                                   15                damages through the date of this Notice.
                                   16                      34.    In particular, Plaintiff alleges Defendant refused to accommodate and
                                   17                provide a leave of absence so that Plaintiff could participate in a two week treatment
                                   18                plan for drug addiction, and instead, terminated his employment. Complaint, ¶ 6.
                                   19                      35.    Based on Plaintiff’s allegations of mental anguish due to the alleged
                                   20                discrimination, failure to accommodate and retaliation, among other claims, it can be
                                   21                reasonably ascertained that the amount in controversy on Plaintiff’s claim for emotional
                                   22                distress damages is conservatively $32,810.65.
                                   23                      Punitive Damages
                                   24                      36.      Plaintiff also seeks an award of punitive damages due to the alleged
                                   25                “deliberate, cold, callous, malicious, oppressive, and intentional” conduct committed
                                   26                by Defendant. See Complaint, ¶ 16. California law does not provide any specific
                                   27                monetary limit on the amount of punitive damages which may be awarded under Civil
                                   28 Code section 3294, and the proper amount of punitive damages under California law is
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                            10.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                     Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 11 of 14 Page ID #:11



                                        1            based on the reprehensibility of the defendant’s misdeeds, the ratio between
                                        2            compensatory and punitive damages, and the ratio between damages and the
                                        3            defendant’s net worth. See Boyle v. Lorimar Prods., Inc., 13 F.3d 1357 (9th Cir. 1994).
                                        4            Moreover, punitive damages are included in calculating the amount in controversy.
                                        5            Davenport v. Mut. Ben. Health & Acci. Assoc., 325 F.2d 785, 787 (9th Cir. 1963).
                                        6                  37.     In State Farm v. Campbell, 538 U.S. 408, 425 (2003), the Supreme Court
                                        7            ruled that a single-digit ratio (i.e., no more than nine-to-one) was appropriate when
                                        8            issuing an award of punitive damages. Although Defendant vigorously denies
                                        9            Plaintiff’s allegations, if Plaintiff were to prevail on one of his claims and establish an
                                   10                award under Civil Code section 3294, the punitive damages alone could exceed the
                                   11                jurisdictional minimum. Assuming Plaintiff were to recover punitive damages in an
                                   12                amount equal to his alleged compensatory damages though the date of this Notice,
                                   13                Plaintiff would recover at least $32,810.65.
                                   14                      38.    Thus, based on the combined total of Plaintiff’s lost wages through the date
                                   15                of this Notice, emotional distress damages and potential punitive damages alone, it can
                                   16                be reasonably ascertained that the amount in controversy is in excess of $75,000.
                                   17                      Attorneys’ Fees
                                   18                      39.     Plaintiff also seeks attorneys’ fees. Compl., ¶ 15; Prayer for Relief, ¶ 5.
                                   19                It is well-settled that, when authorized by statute, attorneys’ fees are to be included in
                                   20                the calculation of the amount of Plaintiff’s claims for purposes of determining whether
                                   21                the requisite jurisdictional minimum is met. Lowdermilk v. U.S. Bank Nat'l Assoc., 479.
                                   22                F.3d 997, 1000 (9th Cir. 2007); Kroske v. US. Bank Corp., 432 F.3d 976, 980 (9th Cir.
                                   23                2005), cert. denied, 127 S. Ct. 157 (2006); Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
                                   24                1156 (9th Cir. 1998) (“[W]here an underlying statute authorizes an award of attorneys’
                                   25                fees, either with mandatory or discretionary language, such fees may be included in the
                                   26                amount in controversy.”).
                                   27                      40.     Plaintiff’s Complaint alleges violations of the FEHA, which authorizes
                                   28 an award of reasonable attorneys’ fees to a prevailing plaintiff. Cal. Gov. Code
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                           11.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                     Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 12 of 14 Page ID #:12



                                        1            §12965(b).    While Plaintiff’s attorneys’ fees cannot be precisely calculated, it is
                                        2            reasonable to assume that they could exceed a damages award. Simmons v. PCR Tech.,
                                        3            209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002) (noting that “attorneys’ fees in individual
                                        4            discrimination cases often exceed the damages”).
                                        5                  41.    Any estimate of attorney’s fees includes fees over the life of the case, not
                                        6            just the fees incurred at the time of removal. Fritsch v. Swift Transportation Co. of
                                        7            Arizona, 899 F.3d 785 (9th Cir. 2018). “Recent estimates for the number of hours
                                        8            expended through trial for employment cases in [the Central District of California] have
                                        9            ranged from 100 to 300 hours. Therefore, 100 hours is an appropriate and conservative
                                   10                estimate. Accordingly, attorneys’ fees in [an employment discrimination case alleging
                                   11                wrongful termination] may reasonably be expected to equal at least $30,000 (100 hours
                                   12                x $300 per hour).” Sasso v. Noble Utah Long Beach, LLC, Case No. CV 14-09154-
                                   13                AB (AJWx), 2015 U.S. Dist. LEXIS 25921, at *12 (C.D. Cal. March 3, 2015) (citations
                                   14                omitted). In fact, the attorneys’ fees alone through trial of any claim would likely
                                   15                exceed $200,000 and could be many times that amount. See Flannery v. Prentice, 26
                                   16                Cal.4th 572 (2001) (upholding an award of attorneys’ fees under the FEHA for
                                   17                $1,088,231); see also Zissu v. Bear, Stearns & Co., 805 F.2d 75 (2d Cir. 1986)
                                   18                (upholding award for attorney’s fees in the amount of $550,000).
                                   19                      42.    Plaintiff alleges communications between himself, Amazon, and his
                                   20                medical providers, relating to his request for a leave of absence to participate in a two
                                   21                week treatment plan for his drug addiction disability. Complaint, ¶¶ 6-7, 12. Compl.,
                                   22                ¶¶ 12-24. Through trial, the complexity of these factual and legal issues (including
                                   23                accommodation, leave of absence, and disability), can result in significant litigation
                                   24                costs. For example, discovery may be required to assess and determine the extent of
                                   25                Plaintiff’s alleged disability, as well as the reasons why his request for a leave of
                                   26                absence was allegedly denied. Thus, Plaintiff’s attorneys’ fees add, at the least, $30,000
                                   27                to the amount in controversy, and in some cases, over $500,000.
                                   28     Other Relief
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                                               12.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                     Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 13 of 14 Page ID #:13



                                        1                  43.     Plaintiff’s Complaint also seeks “such other and further relief that the
                                        2            court considers proper.” Compl., Prayer for Relief, ¶ 6. Although uncertain in amount,
                                        3            this open-ended relief sought by Plaintiff only serves to increase the amount in
                                        4            controversy. See, Lewis v. Exxon Mobil Corp., 348 F. Supp. 2d 932, 932-43 (W.D.
                                        5            Tenn. 2004) (the “open-ended” relief sought by plaintiff, who prayed for “judgment to
                                        6            be determined by a jury, for all incidental, consequential, compensatory and punitive
                                        7            damages” established that his case met the amount in controversy requirement even
                                        8            though she pled in the complaint that she did not assert a claim in excess of $75,000).
                                        9                  44.    Therefore, based on the foregoing, a preponderance of the evidence
                                   10                demonstrates that the amount in controversy exceeds the jurisdictional minimum of
                                   11                $75,000, exclusive of interest and cost. Specifically, based on the aforementioned
                                   12                conservative figures, Defendant estimates the amount in controversy to be at least
                                   13                $153,538.62 ($57,917.33 economic damages + $32,810.65 emotional distress +
                                   14                $32,810.65 punitive damages + $30,000 attorneys’ fees). Perez v. Hermetic Seal
                                   15                Corporation, 2016 WL 5477990, at *3-5 (C.D. Cal. Sept., 27, 2016) (when plaintiff
                                   16                was terminated in connection with a request to extend his leave of absence, $20,752.05
                                   17                in alleged economic damages, when coupled with potential emotional distress, punitive
                                   18                damages, and attorneys’ fees, exceeded jurisdictional minimum; Avila v. P and L
                                   19                Development, LLC, 2018 WL 1870422, at *3-5 (C.D. Cal. April 18, 2018) (potential
                                   20                back pay of $44,000 and existence of right to attorneys’ fees, alone, exceeded
                                   21                jurisdictional minimum for a matter in which the plaintiff alleged he was terminated
                                   22                while on a leave of absence).
                                   23                      45.     Because it is facially apparent from the Complaint and as set forth above,
                                   24                Defendant has met its burden of establishing by a preponderance of the evidence that
                                   25                the amount in controversy exceeds the jurisdictional minimum of $75,000.
                                   26                                 NOTICE TO PLAINTIFF AND STATE COURT
                                   27                      46.     Following the filing of this Notice of Removal in the United States
                                   28 District Court for the Central District of California, Eastern Division, Defendant will
LITTLER M ENDELSON, P.C. DELSON, P.C NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                               13.
                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
                                                     Case 5:20-cv-01467 Document 1 Filed 07/23/20 Page 14 of 14 Page ID #:14



                                        1            arrange for notice of such filing to be given by the undersigned to Plaintiff’s counsel of
                                        2            record, and for a copy of the Notice of Removal to be filed with the Clerk of the
                                        3            Riverside County Superior Court. Becerra Decl., ¶ 9.
                                        4                     WHEREFORE, having provided notice as required by law, the above-entitled
                                        5            action should be removed from the Riverside County Superior Court to this honorable
                                        6            District Court.
                                        7
                                        8            Dated: July 23, 2020                        Respectfully Submitted,
                                        9
                                   10                                                            /s/ James A. Becerra
                                                                                                 MAGGY ATHANASIOUS
                                   11                                                            JAMES A. BECERRA
                                                                                                 LITTLER MENDELSON, P.C.
                                   12                                                            Attorneys for Defendant
                                                                                                 AMAZON.COM SERVICES, INC.
                                   13
                                   14                4848-7678-3043.1 090069.1317

                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
LITTLER M ENDELSON,
            DELSON, P.C.
                    P.C                              NOTICE TO FEDERAL COURT
       2 0 4 9 C e n t u •~
                          ry P ark E
                              P.ark     ast
                                      Eittl
                                                                                               14.
                                                     OF REMOVAL
                  5 t h FFloor
                            loor
  L o s A n g e l e s , C:AA 9900&/
                                 0 0 6 7 . -3H1IH
                                                07
               3 1 0 . 5 5·303,1)1
                           3.0308
